Citation Nr: 1637994	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-02 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for right kidney nephrectomy, status post multicystic renal mass, to include as due to Agent Orange exposure.

2. Entitlement to service connection for splenectomy, to include as due to Agent Orange exposure.

3. Entitlement to service connection for encephalitis, to include as due to Agent Orange exposure.

4. Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1964 to October 1967.  He served in the Republic of Vietnam from August 1965 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.

The issues of entitlement to service connection for a right kidney nephrectomy and a splenectomy, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has encephalitis or residuals thereof during the appeal period.


CONCLUSIONS OF LAW

The criteria for service connection for encephalitis, or residuals thereof, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Although the Veteran did not technically receive a notice letter regarding his encephalitis claim, the criteria for service connection were provided to him in the statement of the case (SOC).  Additionally, at the 2016 Board hearing, the Veteran and his representative displayed actual knowledge of the elements of service connection.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (any notice error not prejudicial when claimant has actual knowledge of the evidence needed to substantiate claim).  As service connection is denied herein, there is no prejudice to the Veteran in not being specifically notified regarding how effective dates and evaluations are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Board notes that the Veteran was not scheduled for a VA examination to determine whether his claimed encephalitis may be related to service, to include exposure to Agent Orange therein.  But where, as here, there is no current disability or recurrent symptoms of a disability, no examination is necessary.  See 38 C.F.R. 
§ 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additionally, the Veteran testified at a June 2016 Travel Board hearing before the undersigned Veterans Law Judge.  A Veterans Law Judge who conducts a hearing must fulfill two duties under 38 C.F.R. § 3.103(c)(2) (2015).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the 2016 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative.  The hearing focused on the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2).  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claims.  VA has obtained all identified and available service and post-service treatment records for the Veteran.  In that regard, the Board notes that the Veteran claimed he was treated at Southern Florida Baptist Hospital in 1971 or 1972 for encephalitis, but that in 2010 he had contacted this facility regarding these treatment records and was advised they only keep records for 10 years, thus he was unable to produce these records.  The Board notes, however, that these records are not necessary because what is missing in this matter is competent evidence of a current disability.  Although the Veteran is in receipt of Social Security Administration (SSA) benefits and those records are not associated with the clais file, they need not be obtained.  The Veteran has not asserted, and the record does not show, any encephalitis during the appeal period.  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection

1. Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. 
§§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2015).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012). 

Despite the presumptive regulations, a claimant may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  VA is not generally authorized to grant service connection for symptoms alone, such as pain, without an identified basis for the symptoms.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet.App. 428 (2011); Jandreau v. Nicholson, supra (lay persons not competent to diagnose cancer).  

2. Factual Background and Analysis

The Veteran claims he was treated for encephalitis after service (in 1971), and he contends that his encephalitis is due to exposure to Agent Orange, or in the alternative, is due to a mosquito bite in service.  

Service treatment records (STRs) show no report or finding of encephalitis.  Service personnel records shows that the Veteran had active military service in the Republic of Vietnam during the Vietnam era.

VA treatment records from 2004 through 2008 are silent for any residuals of encephalitis.  

In June 2009, the Veteran underwent a Persian Gulf Registry Examination.  His past medical history also included a notation of vertigo, which generally happened during cold or viral infections, with no attacks for over 3 years, and he was told by a medical practitioner it was due to a viral infection affecting the inner ear.  

In a Report of Contact in February 2010, the Veteran was contacted to determine if he was claiming service connection for a heart attack, vertigo, or encephalitis.  It was noted that the Veteran reported that his vertigo was not a result of military service, however, the encephalitis may have been a result of a mosquito bite he sustained while in Vietnam.

At the June 2016 Board hearing, the Veteran testified that he was exposed to Agent Orange in service, and that his encephalitis was related to this exposure.  With regard to encephalitis, the Veteran reported that he had this in service, but did not go to medical in service because that was not an option and he just had to deal with it.  He testified he got sick every year in service due to a bug bite, but just had to deal with it.  He testified he was finally diagnosed with encephalitis in 1969, but that he first got sick and had headaches, was sweaty and feverish, and was then taken to the hospital.  His wife testified that when they finally took the Veteran to the hospital, he almost died and that they finally did a spinal tap on the Veteran and that's how encephalitis was diagnosed.  The Veteran claimed that his current complications of encephalitis included a type of vertigo, but that no doctor had told him his dizzy spells were a result of encephalitis.  

The Board finds that service connection for encephalitis or residuals thereof is not warranted.  There is no diagnosis of encephalitis in the claims file.  If the Veteran did indeed have encephalitis post-service discharge, there is no diagnosis of since he filed his claim in 2009.  Further, in 2010, the Veteran clarified that his vertigo was unrelated to service.  Although he appeared to indicate at the 2016 Board hearing that his vertigo might be a residual of his alleged post-service encephalitis, there is no evidence of record that links this to encephalitis.  Rather, the Veteran stated to the Agent Orange Registry examiner that a medical practitioner told him the vertigo was related to viral infections of the inner ear.  Additionally, at that examination, he reported no vertigo attacks in the prior three years.    

Thus, the threshold requirement for service connection has not been met.  Although lay persons are competent to provide opinions on some medical issues, the specific issue in this case, whether he has a current disability of encephalitis or residuals there, falls outside the realm of common knowledge of a lay person as it is not lay observable, such as the presence of ringing in the ears or varicose veins.  Although the Veteran is competent to report he was treated for encephalitis after service and is also competent to report he has symptoms of vertigo, there is no indication that he is competent to diagnose current encephalitis or to link vertigo as a residual of encephalitis.  Thus, this lay evidence does not constitute competent medical evidence and lacks probative value.  Accordingly, a present disability is not shown, and service connection for encephalitis is therefore not warranted.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for encephalitis is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for encephalitis is denied.


REMAND

Regarding the claims for service connection for residuals of a right kidney nephrectomy and a splenectomy, remand is required for examinations.  An examination is necessary in a service connection claim where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or recurrent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including credible lay evidence of continuity of symptomatology).  

Here, although the Veteran primarily argues that this right kidney nephrectomy and splenectomy are related to Agent Orange exposure, he also asserts that the renal mass that caused both disorders was so large that it had to have begun growing during active service.  Thus, he is alleging in-service onset.  Thus, there are current disabilities of right kidney nephrectomy and splenectomy and indication that the renal mass may have begun growing during service and kept growing until its removal.  There is not, however, any medical opinion addressing this issue.  Additionally, as the claims are remanded herein, an opinion regarding Agent Orange exposure shall also be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

Regarding the claim for TDIU, remand is required as the issue is intertwined with the service connection issues being remanded herein.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  The Veteran has asserted his TDIU is due to his service-connected heart disorder and his kidney disorder.

Finally, addition, on the Veteran's Form 21-8940, he reported he received Social Security.  Thus, on remand, an attempt should be made to obtain his Veteran's Social Security Administration (SSA) records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c) (2015); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his right kidney nephrectomy and splenectomy.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the renal mass had its onset in active service.  The examiner must specifically address the Veteran's assertions of an in-service onset due to the size of the renal mass. 

Second, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the renal mass is due to the Veteran's in-service Agent Orange exposure.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


